Exhibit 10.3

CONSULTING AGREEMENT

Consulting Agreement (“Agreement”) by and between Sean McDevitt (the
“Individual”) and InfuSystem Holdings, Inc. (collectively with its subsidiaries,
the “Company”):

WHEREAS, the Company, the Individual and the other parties thereto have entered
into a Settlement Agreement, dated the date hereof (the “Settlement Agreement”),
pursuant to which, among other things, the Individual will resign from the Board
of Directors of the Company, and the Company will provide a release and
indemnification agreement to the Individual and the parties will agree to a
non-disparagement covenant (which provisions will become effective for the
Individual on the Effective Date hereunder);

WHEREAS, the Company and the Individual are parties to a Share Award Agreement,
dated as of April 6, 2010 (the “Share Award Agreement”);

WHEREAS, the Individual is resigning as Chief Executive Officer of, and from all
employment with, the Company, and the Individual’s last day of employment will
be April 23, 2012 (the “Separation Date”); and

WHEREAS, the Individual has at least twenty-one (21) days to consider the terms
of this Agreement (such 21st day, the “Expiration Date”); and

WHEREAS, the Individual’s receipt of benefits under this Agreement is
conditioned upon the Individual’s timely execution of this Agreement no earlier
than the Separation Date and no later than the Expiration Date; and

WHEREAS, the Company desires to retain the Individual’s services as a consultant
on the terms set forth herein;

NOW, THEREFORE, in exchange for and in consideration of the mutual promises set
forth in this Agreement, including without limitation the releases and
agreements set forth in Sections 8-10 hereof, it is agreed as follows:

 

  1. (a) The Individual shall be given until the Expiration Date to consider and
decide whether to execute this Agreement by signing it and submitting it to
Crowell & Moring LLP, Attention: Murray A. Indick, 275 Battery Street, 23rd
Floor, San Francisco, CA 94111; fax number: 415-986-2827. The Individual shall
be given a period of seven (7) days from the date of signing and submitting this
Agreement (the “Revocation Period”) during which the Individual may revoke this
Agreement in writing addressed to the firm at the address or facsimile number
listed above.

(b) If the Individual signs and submits this Agreement, and does not revoke it
during the Revocation Period, then this Agreement will become effective and
enforceable the day after the end of the Revocation Period with no further
action by the Company or the Individual (the “Effective Date”). In the event the
Individual does not sign or submit this Agreement or if the Individual revokes
this Agreement during the Revocation Period, this Agreement shall automatically
be deemed null and void.

(c) The Company and the Individual hereby agree that on the Effective Date, the
Share Award Agreement shall be terminated in all respects and from and after the
Effective Date it shall be null and void in all respects.

 

  2. (a) By timely signing and submitting this Agreement, the Individual agrees
and acknowledges that the Individual has terminated any right to employment
after the Separation Date or reemployment with the Company.

(b) If this Agreement shall have become effective under Section 1(b), the
Company shall retain the services of the Individual as a consultant to the
Company to perform such services, including assistance in connection, with any
acquisition or disposition transaction, advice and counsel and such other
actions, as may be reasonably requested by the Chief Executive Officer (the
“Services”), reporting directly to the Chief Executive Officer, for a term
beginning on the Effective Date and expiring on July 31, 2012 thereof (the
“Consulting Period”).



--------------------------------------------------------------------------------

(c) During the Consulting Period, in consideration for the Individual’s
performance of the Services, the Individual shall be entitled to receive the
following benefits:

(i) A consulting fee of $ 1,000,000 (the “Consulting Fee”), payable in
installments of cash and/or shares of the Company’s Common Stock (“Shares”) as
follows:

(A) On the Effective Date and on the fifteenth (15th) day of May and June, 2012,
the Company shall issue to the Individual Shares with a Market Value (as defined
below) of $83,333.33, rounded up to the nearest whole Share (each an “Initial
Installment”).

(B) On July 31, 2012, the Company shall issue to the Individual Shares with a
Market Value of $750,000, rounded up to the nearest whole share (the “Final
Installment” and, together with the Initial Installments, the “Installments”);
provided, however, if the Credit Facility Refinancing (as defined below) has
occurred on or prior to July 31, 2012, the Final Installment shall be paid by
the Company to the Individual in cash on July 31, 2012.

Each of the Installments payable in Shares shall be an Award under the Company’s
2007 Stock Incentive Plan, as amended (the “Plan”). Such Shares shall be issued
to the Individual pursuant to the Company’s effective registration statement on
Form S-8 and without restrictive legends of any kind. Each of the Installments
payable in Shares shall be made in certificated or uncertificated form to or at
the written direction of the Individual. Each of the Installments payable in
cash shall be made by way of wire transfer in accordance with written
instructions provided by the Individual prior to the payment. In the event of a
Change of Control (as defined below), the Individual’s death or disability, the
failure or inability of the Company to make any Initial Installment when due, or
termination by the Company of the engagement of the Individual to provide the
Services, with or without cause (each such event, an “Acceleration Event”), the
sum of (x) the excess of $1,000,000 over the amount of the Consulting Fee paid
to the Individual prior to the Acceleration Event and (y) any other accrued and
unpaid amounts then due hereunder (such sum being the “Acceleration Payment”),
shall become immediately due and payable. The Acceleration Payment shall be made
by the Company (i) by issuing Shares to the Individual under the Plan with a
Market Value equal to the portion of the Acceleration Payment described above in
clause (x) rounded up to the nearest whole Share (unless the Credit Facility
Refinancing shall have occurred, in which case the remaining portion of the
Acceleration Payment shall be paid in cash), and (ii) making a cash payment
equal to the portion of the Acceleration Fee described above in clause (y).

“Market Value” shall mean the average closing price of a Share on the NYSE AMEX
on the five trading days preceding the date of each such issuance.

“Change of Control” shall mean the following and shall be deemed to occur if and
when: (i) any person (as that term is used in Sections 13(d) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended) of 50% or more of either the then outstanding shares of
common stock or the combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of directors, or (ii) the
consummation of a merger, consolidation, or reorganization of the Company with
or involving any other entity or the sale or other disposition of all or
substantially all of the Company’s assets (any of these events being a “Business
Combination”), unless, immediately following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of the outstanding voting securities of the Company immediately prior to such
Business Combination beneficially own, directly or indirectly, at least 50% of
the combined voting power of the voting securities of the resulting or acquiring
entity in such Business Combination (which shall include, without limitation, a
corporation which as a result of such Business Combination owns the Company or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same

 

2



--------------------------------------------------------------------------------

proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such Business Combination. Notwithstanding anything
contained herein to the contrary, any merger of the Company with InfuSystem,
Inc. or a subsidiary or affiliate of InfuSystem, Inc. shall not be deemed to be
a Change of Control.

“Credit Facility Refinancing” shall mean the termination of the Credit
Agreement, dated as of June 15, 2010, as amended, among the Company, its
subsidiaries and Bank of America, N.A. and KeyBank National Association, and the
repayment of all amounts owed by the Company and its subsidiaries thereunder
with the proceeds of a new credit facility or other source of indebtedness.

(ii) The Company will reimburse the Individual in cash for all payments made for
the Individual’s continued coverage under the Company’s group health plans, as
in effect from time to time, under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) and the terms of the applicable
plan, for up to one (1) year from the Separation Date.

(iii) The Individual’s sole compensation for the Services shall be the payments
provided for in this Section 2(c). The Individual shall not otherwise be
entitled to participate in any of the employee benefits of the Company or its
affiliates, including, without limitation, vacation benefits, medical leave,
disability, 401(k) plan, pension or other similar benefits made available by the
Company to the Individual or employees in general.

(d) The parties acknowledge that, notwithstanding anything to the contrary in
this Agreement, payment of Consulting Fee to the Individual is not contingent
upon any performance standard on the Individual’s part and that the Individual
shall be entitled to receive the Consulting Fee when due unless the Services are
performed by the Individual with willful malfeasance. The Individual may
determine in his reasonable discretion the time and place of performance of the
Services. The Individual shall be reimbursed by the Company for any reasonable
expenses approved in advance by the Chief Executive Officer and incurred in
performing such Services.

(e) With a view to making available to the Individual the benefits of Rule 144
promulgated under the Securities Act of 1933, as amended (“Rule 144”), and any
other rule or regulation of the Securities and Exchange Commission (“SEC”) that
may at any time permit the Individual, or entities owned and controlled by the
Individual, to sell restricted Shares of the Company (the “Restricted Shares”)
to the public without registration, the Company agrees to:

(i) file with the Securities and Exchange Commission in a timely manner all
reports and other documents specified by Rule 144(c)(1) until the earlier of
(A) such date after which such timely filing is no longer a condition to the
availability of Rule 144 to the Individual or (B) such time as the Individual no
longer owns Restricted Shares;

(ii) do, or cause to be done, all things reasonably necessary to have any
restrictive legend removed from certificates evidencing the Individual’s
Restricted Shares on the date which is the later of: (A) ten (10) calendar days
after receipt of the Individual’s certificates representing such Restricted
Shares or (B) ninety-one (91) calendar days after the Separation Date (the “Rule
144(b)(1) Date”), and cause the Company’s transfer agent to reissue such Shares
in certificated or uncertificated form to or at the written direction of the
Individual without restrictions of any kind; and

(iii) do, or cause to be done, all things reasonably necessary to permit the
Individual, upon receipt of written notice from the Individual, to sell or
donate prior to the Rule 144(b)(1) Date such number of Restricted Shares as may
be permitted under Rule 144, so long as the Individual and/or his broker provide
to the Company’s counsel and transfer agent the certificates, documents, and/or
information customarily provided by holders desiring to sell or donate
restricted securities under Rule 144.

 

  3.

The Individual agrees to perform the Services solely as an independent
contractor and not as an employee of the Company, The parties to this Agreement
recognize that this Agreement does not create any actual or apparent agency,
franchise, partnership, joint venture or relationship of employer and employee

 

3



--------------------------------------------------------------------------------

  between the parties or any expectancy of any such relationship or status. The
Individual is not authorized to enter into or commit the Company to any
agreements, and the Individual shall not represent himself as the agent or legal
representative of the Company.

 

  4. Neither the Company nor any of its affiliates shall be liable for workers’
compensation, unemployment insurance, employers’ liability, national insurance,
withholding tax, or other taxes or withholding for or on behalf of the
Individual or any other person, persons, firms or corporations consulted or
employed by the Individual in performing Services under this Agreement.

 

  5. The Individual hereby agrees and acknowledges that:

(a) Except as specified herein, the Company’s obligations under this Agreement
are in full discharge of any and all of the Company’s liabilities and
obligations to the Individual of any type whatsoever, whether written or oral,
including, without limitation, the Company’s obligations under the Share Award
Agreement and any claim for guaranteed employment, severance pay, bonus
compensation or other remuneration of any type;

(b) The Individual has no known workplace injuries or occupational diseases.

(c) The Individual agrees that the Individual: (i) has carefully read this
Agreement in its entirety; (ii) has had an opportunity to consider fully the
terms of this Agreement for a period of at least twenty-one (21) days; (iii) has
been advised by the Company to consult with an attorney of the Individual’s
choosing in connection with this Agreement; (iv) has discussed this Agreement
with the Individual’s independent legal counsel, or has had a reasonable
opportunity to do so, and has had answered to the Individual’s satisfaction any
questions the Individual has asked with regard to the meaning and significance
of any of the provisions of this Agreement; (v) fully understands the
significance of all of the terms and conditions of this Agreement; and (vi) is
signing this Agreement voluntarily and of the Individual’s own free will and
assents to all the terms and conditions contained herein.

 

  6. (a) The Individual for himself and for the Individual’s heirs, executors,
dependents, administrators, trustees, legal representatives and assigns
(hereinafter collectively referred to as the “Releasors”), hereby forever
release and discharge the Company, and any and all of its stockholders, parents,
subsidiaries, divisions, affiliated and related entities, employee benefit
and/or pension plans or funds, successors and assigns, and any and all of its or
their past, present or future officers, directors, agents, stockholders,
trustees, fiduciaries, administrators, employees or assigns (whether acting as
agents for the Company or its employee benefit plans, or in their individual
capacities) (hereinafter collectively referred to as “Releasees”), from any and
all claims, demands, causes of action, and liabilities of any kind whatsoever
(based upon any legal or equitable theory, whether contractual, common-law,
statutory, federal, state, local or otherwise), whether known or unknown, by
reason of any act, omission, transaction, conduct or occurrence up to and
including the date on which the Individual signs this Agreement. Without
limiting the generality of the foregoing, the Individual releases the Company
from all obligations under or pursuant to the Share Award Agreement.

(b) Without limiting the generality of the foregoing, this Agreement is intended
to and shall release Releasees from all claims, whether known or unknown, which
Releasors ever had, now have, or may have against Releasees arising out of the
Individual’s employment with the Company and termination from employment up to
and including the date on which the Individual signs this Agreement including,
without limitation: (i) claims under the Age Discrimination in Employment Act;
the Older Workers Benefit Protection Act; Title VII of the Civil Rights Act of
1964, the Equal Pay Act, the Worker Adjustment and Retraining Notification Act,
the Employee Retirement Income Security Act of 1974 (excluding claims for
accrued vested benefits under any company-sponsored tax qualified pension plan
in accordance with the terms of such plan and applicable law), and the Americans
with Disabilities Act, the Family and Medical Leave Act,; (ii) any other claims
of discrimination or retaliation in employment (whether based on federal, state
or local law or regulation, statutory or decisional), as well as any claims in
contract or tort including, but not limited to, claims for breach of implied or
express contracts; and (iii) any claims arising out of the terms and conditions
of the Individual’s employment with the Company and any and all claims arising
out of execution of this Agreement.

 

4



--------------------------------------------------------------------------------

(c) The Individual acknowledges and agrees that by virtue of the foregoing, the
Individual has waived any relief available to the Individual (including without
limitation, monetary damages, equitable relief and reinstatement) under any of
the claims and/or causes of action waived in this Agreement. Therefore, the
Individual agrees that the Individual will not accept any award or settlement
from any source or proceeding (including but not limited to any proceeding
brought by any other person or by any government agency) with respect to any
claim or right waived in this Agreement.

(d) Notwithstanding the provisions of this paragraph 6, nothing herein shall
waive or release any rights, obligations, or duties arising out of this
Agreement, or the Individual’s stock ownership not covered by the Share Award
Agreement, or the Settlement Agreement; any rights, obligations, or duties
arising out of any workers’ compensation statute (with respect to periods during
which he was employed); any accrued, vested rights under any applicable company
sponsored benefit plan; or any rights to receive unemployment compensation
benefits.

7. The Individual agrees that the Individual has or will return to the Company
all property belonging to the Company except for such property as expressly
authorized by the Board of Directors for use by the Individual in performing the
Services, including but not limited to equipment, keys, documents or materials
in the Individual’s possession or control and, if not yet returned, will do so
on the Separation Date,

8. The Company hereby unconditionally and irrevocably waives, releases and
discharges and covenants not to sue the Individual in any capacity for any claim
based on any event, fact, act, omission or failure to act by the Individual,
whether known or unknown, occurring or existing prior to the date of this
Agreement relating to the Company or any its subsidiaries; provided, however,
this waiver and release and covenant not to sue shall not include any claims
arising from the breach of this Agreement or the Settlement Agreement or any
knowing criminal act.

9. The Company shall (i) indemnify, defend and hold the Individual harmless
against any costs, expenses (including attorneys’ fees and expenses and
disbursements), judgments, fines, losses, claims, damages or liabilities
incurred in connection with any threatened, pending or completed action suit or
proceeding, whether civil, criminal, administrative or investigative
(collectively, an “Action”), arising out of or in any way pertaining to the fact
that the Individual is or was a director, officer, employee, consultant or agent
of the Company or any of its subsidiaries, or a trustee, custodian,
administrator, committeeman or fiduciary of any employee benefit plan
established and maintained by the Company or by any subsidiary of the Company,
or was serving another corporation, partnership, joint venture, trust or other
enterprise in any of the foregoing capacities at the request of the Company or
any of its subsidiaries regardless of when asserted or claimed and (ii) provide
advancement of expenses to the Individual in the defense or settlement of any
Action to which he may be entitled to indemnification hereunder or under the
Company’s (or any successor’s) certificate of incorporation or bylaws, in each
of clauses (i) and (ii), to the fullest extent permitted by applicable law as it
presently exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent such amendment permits the Company to provide
broader indemnification rights or rights of advancement of expenses than such
law permitted the Company to provide prior to such amendment). The Company shall
not settle, compromise or consent to the entry of any judgment in any proceeding
or threatened Action (and in which indemnification could be sought by the
Individual hereunder), unless such settlement, compromise or consent includes an
unconditional release of the Individual from all liability arising out of such
Action or he otherwise consents in writing, and cooperates in the defense of
such proceeding or threatened Action. The provisions of this paragraph are in
addition to, and not in substitution for, any other rights to indemnification or
contribution that any such person may have by contract or otherwise.

10. Until the first anniversary of the Company’s 2013 Annual Meeting, each of
the Company and the Individual agrees that he or it will not, and he or it will
cause each of his or its respective affiliates and associates, agents or other
persons acting on his or its behalf not to, disparage the other, and that if
asked about the Individual’s separation from employment with the Company will
say only that it was voluntary and under mutually agreeable terms.

 

5



--------------------------------------------------------------------------------

11. In the event that either party is found by a court of law to have breached
its or his respective material obligations hereunder, the non-breaching party
must provide the breaching party with notice of the breach and a reasonable
opportunity to cure it. If the breaching party fails to cure such breach, then
the non-breaching party shall be entitled to pursue all relief legally available
to it, including but not limited to, in the event that the Individual is found
to be the breaching party, forfeiture of any of the unpaid benefits specified in
paragraph 2(c).

12. Except as may be preempted by the Employee Retirement Income Security Act of
1974, as amended, and other applicable federal law, this Agreement shall be
governed by the laws of the State of New York, and the parties in any action
arising out of this Agreement shall be subject to the jurisdiction and venue of
the federal and state courts, as applicable, in the County of New York, State of
New York.

13. This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.

14. If, at any time after the date of the execution of this Agreement, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void, or unenforceable, such provision shall be of no force and
effect and the court shall enforce the remaining provisions of the Agreement in
a manner most consistent with the intent of the parties. If a court should
determine that any portion of this Agreement is overbroad or unreasonable, such
provision shall be given effect to the maximum extent possible by narrowing or
enforcing in part that aspect of the provision found to be overbroad or
unreasonable.

15. This Agreement constitutes the complete understanding between the parties
and may not be changed orally. The Individual acknowledges that neither the
Company, nor any representative of the Company has made any representation or
promises to the Individual other than as expressly referenced herein, Except as
provided herein or in the Settlement Agreement, no other promises or agreements
shall be binding unless in writing and signed after the Effective Date by the
parties to be bound thereby. If legally required, payments under this Agreement
will be subject to applicable withholding deductions. Each of the Company and
the Individual shall be responsible for, and shall pay its or his own legal
expenses in connection with the negotiation, execution and delivery of this
Agreement; provided, however, that notwithstanding the foregoing, the Company
has paid $10,000 to Porter, Wright, Morris & Arthur LLP and will pay an
additional $85,000 to such firm on the Effective Date for subsequent
distribution to the Individual’s advisors in connection with this Agreement.

 

  16. (a) It is intended that this Agreement shall comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations relating thereto (“Section 409A”), or an exemption to Section 409A.
Payments, rights and benefits under this Agreement may only be made, satisfied
or provided under this Agreement upon an event and in a manner permitted by
Section 409A, to the extent applicable, so as not to subject the Individual to
the payment of taxes and interest under Section 409A, In furtherance of this
intent, this Agreement shall be interpreted, operated and administered in a
manner consistent with these intentions. Terms defined in this Agreement shall
have the meanings given to such terms under Section 409A if and to the extent
required to comply with Section 409A. Accordingly, all payments to be made upon
a termination of employment or a termination of the engagement of the Individual
to provide Services under this Agreement may only be made upon a “separation
from service” under Section 409A. All payments to be made upon a “Change of
Control” shall be made only if the Change of Control constitutes a “change in
control event” in accordance with Section 409A. All payments to be made upon the
Individual’s “disability” shall be made only if the disability constitutes a
“disability” in accordance with Section 409A. To the extent that any
reimbursements provided to the Individual constitute nonqualified deferred
compensation subject to Section 409A, upon the demand of the Individual, such
amounts shall be paid or reimbursed to the Individual promptly, but in no event
later than December 31 of the year following the year in which the expense is
incurred. The amount of any such payments eligible for reimbursement in one year
shall not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and the Individual’s right to such
payments or reimbursement shall not be subject to liquidation or exchange for
any other benefit.

(b) If the Individual is a “specified employee” within the meaning of
Section 409A at the time of the Individual’s separation from service under
Section 409A, and the amounts payable upon such separation

 

6



--------------------------------------------------------------------------------

from service, if any, pursuant to this Agreement, when considered together with
any other severance payments or separation benefits, constitute deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Payments”), such Deferred Compensation Separation Payments that are otherwise
payable within the first six (6) months following the Individual’s separation
from service will become payable on the first payroll date that occurs on or
after the date six (6) months and one (1) day following the date of the
Individual’s separation from service. All subsequent Deferred Compensation
Separation Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if the Individual dies following his separation from service
but prior to the six (6) month anniversary of his termination, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of the Individual’s death and all
other Deferred Compensation Separation Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit. Each payment
and benefit payable under this Agreement is intended to constitute separate
payments for purposes of Section 409A.

(c) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4) shall not constitute Deferred Compensation Separation
Benefits for purposes of this Agreement.

(d) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Treasury Regulation
Section 1.409A-l(b)(9)(iii) that does not exceed the Section 409A Limit (as
defined below) shall not constitute Deferred Compensation Separation Benefits
for purposes of this Agreement. The “Section 409A Limit” means the lesser of two
(2) times: (i) the Individual’s annualized compensation based upon the annual
rate of pay paid to the Individual during the calendar year preceding the
calendar year of the Individual’s separation from service; or (ii) the maximum
amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which the Individual’s separation
from service occurs.

 

7



--------------------------------------------------------------------------------

THIS CONSULTING AGREEMENT HAS IMPORTANT LEGAL CONSEQUENCES TO THE INDIVIDUAL.
THE INDIVIDUAL SHOULD CONSULT AN ATTORNEY OF THE INDIVIDUAL’S CHOICE PRIOR TO
SIGNING THIS DOCUMENT.

 

    INFUSYSTEM HOLDINGS, INC.

/s/ SEAN McDEVITT

    By:  

/s/ Wayne P. Yetter

SEAN McDEVITT       DIRECTOR Dated: April 24, 2012       Dated: April 24, 2012

[Signature Page to Consulting Agreement]